Citation Nr: 1614387	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-20 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to the receipt of Dependents' Educational Assistance (DEA) benefits prior to August 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 1997.  The Appellant in this case is her step-child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined the Appellant was entitled to the receipt of DEA benefits effective August 22, 2011.

In support of her claim, the Appellant testified at a hearing at the RO in April 2015 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant argues that she is eligible for benefits prior to August 22, 2011, as she was receiving one-half of her support from her stepmother (the Veteran) and father.  She points out that although she was living with her grandparents, she was receiving significant support from her parents including private school cost. 

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57(a)(1).

In this case, the Appellant's basic eligibility for DEA benefits is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is the effective date for when these benefits began.

The basic beginning date of an eligible child's period of eligibility for DEA (Chapter 35 education assistance) benefits is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c).

During the time period of eligibility, the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a).  The applicable regulations further provide that an individual must file a formal claim for educational assistance for pursuit of a program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is when a valid claim or application is filed with VA.  That is based upon either the date the formal claim is received at VA, or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R § 21.1029(b).

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113(a).

Additionally, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of service members); one-year prior to the date of claim; the date certified by the educational institution; or the effective date of the course approval, or, one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d).

In this case, the record indicates that DEA benefits were granted in February 2014 retroactively from August 3, 2011 to October 22, 2013.  

On the present record, it is impossible to ascertain whether the Appellant may be eligible for retroactive benefits prior to August 2011.  The Appellant has submitted copies of earlier decisions by the RO that show that she was denied eligibility in April 2006, July 2007, and August 2012.  She reported at the hearing that she provided the necessary information to the RO (including a notarized statement detailing financial information), which at this point, is not of record.  The information that was available to the RO to make these determinations is not available for review.  The Appellant's educational benefits folder should be associated with the e-folders.  

The Appellant's representative also argues that the statement of the case (SOC) issued was inadequate as it made no reference to the earlier decisions.  The Board agrees that the statement of the case (SOC) failed to provide the relevant information regarding the issue at hand, including the procedural history as well as relevant laws and regulations applicable to eligibility and effective dates of prior denied claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA educational folder, to include notification of denials of educational benefits, and copies of all correspondence to and from the Appellant, with attached documentation, regarding the denial of benefits.

2.  The RO should ask the Veteran, as well as the Appellant to provide the pertinent financial information to corroborate her assertions pertaining to the parental support, with respect to all pertinent periods.  The RO should inform the parties that this development is being undertaken in an effort to provide VA with the information necessary to properly adjudicate the issue on appeal, and should notify them that their failure to cooperate in this effort may result in an adverse determination.  All materials obtained should be associated with the e-file.

3.  If the benefit sought on appeal remains denied, the Appellant and the Appellant's representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




